t c memo united_states tax_court loren lipson petitioner v commissioner of internal revenue respondent docket no 2187-10l filed date p filed a petition for judicial review pursuant to sec_6330 in response to r’s determination that levy action was appropriate held r’s determination is sustained cruz saavedra for petitioner aely k ullrich for respondent memorandum opinion wherry judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioner seeks review of respondent’s determination to proceed with a proposed levy with respect to his tax_year the sole issue is whether respondent’s determination to proceed with the proposed levy to collect petitioner’s unpaid tax_liabilities constitutes an abuse_of_discretion background this case was submitted fully stipulated pursuant to rule the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner resided in california when he filed his petition petitioner filed his form_1040 u s individual_income_tax_return on date but failed to fully pay the liability reported on the form_1040 petitioner’s underlying tax_liability is not in dispute on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing showing a total amount due of 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure dollar_figure for the tax_year petitioner timely filed form request for a collection_due_process or equivalent_hearing on which he checked the box next to installment_agreement in documents attached to the form petitioner stated that a levy would cause a severe hardship on the taxpayer by not allowing payment of necessary living_expenses the taxpayer does not have assets to liquidate for payment of the liabilities nor do they sic have the ability to borrow funds for payment by letters dated date settlement officer sharon r lavenberg notified petitioner that she had been assigned his case and scheduled a telephone conference with his counsel cruz saavedra for date settlement officer lavenberg’s letter to mr saavedra also requested that petitioner submit form 433-a collection information statement for wage earners and self- employed individuals and informed petitioner that for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed appeals cannot approve an installment_agreement or accept an offer-in- compromise unless all required estimated_tax payments for the current year’s income_tax_liability have been made if you wish to pursue one of these alternatives during the cdp hearing process you must arrange for the payment of any required estimated_tax payments delinquent estimated_tax payments can be included in an installment agreement however the estimated_tax payments must be paid in full before an offer-in-compromise can be accepted our records indicate that you have not made estimated_tax payments for the following period s in preparation for the date collection_due_process cdp telephone hearing mr saavedra sent settlement officer lavenberg a facsimile dated date in which he proposed that petitioner be placed on an installment_agreement of dollar_figure per month beginning date mr saavedra proposed that the installment_agreement also include approximately dollar_figure of unpaid tax_liabilities that would accrue when petitioner filed his federal_income_tax return mr saavedra stated that petitioner had not been able to make timely estimated_tax payments for due to prior payments being made to the irs uneven amounts of earned_income hard to plan and payments required to be made to his wife pending dissolution of their marriage attached to the fax was an updated form 433-a for petitioner which inter alia showed total monthly income of dollar_figure total monthly expenses of dollar_figure and investments of dollar_figure petitioner’s listed expenses include voluntary monthly payments of dollar_figure to his wife the cdp hearing was held via telephone on date as of the date of the cdp hearing petitioner had still not made any estimated income_tax payments for the tax_year during the cdp hearing settlement officer lavenberg explained that she would not accept the installment_agreement because petitioner had already defaulted on two installment agreements was not in compliance with current tax_payments and was not showing an ability to make the proposed installment_agreement payments during the cdp hearing mr saavedra acknowledged that petitioner’s only chance was to sell his house petitioner’s house is worth several million dollars and he has sufficient equity in the house to pay the taxes at issue but according to petitioner the disposition of the house was restricted by the court which had jurisdiction over the divorce pending the final division of the marital property respondent issued a notice_of_determination dated date sustaining the proposed levy action in the background portion of the notice_of_determination it is explained that petitioner’s form 433-a showed expenses exceeding his income that he had already defaulted on two installment agreements and that he had showed no ability to make the installment payments the notice_of_determination noted that petitioner had requested an installment_agreement but does not qualify for any collection alternatives because he i sec_2respondent alleges petitioner defaulted on two prior installment agreements on brief petitioner for the first time disputes whether he defaulted on one of the installment agreements although he admits he defaulted on the other not in compliance with his estimated_tax payments for petitioner timely petitioned this court stating in part petitioner disagrees with the decision of the appeals_office to deny his request for an installment_agreement on the grounds that he was not in compliance with estimated_tax payments discussion sec_6331 authorizes the commissioner to levy upon property or property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax_liability only if the commissioner has given written notice to the taxpayer days before the levy sec_6330 requires the commissioner to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the first levy is made if an administrative hearing is requested in a levy case the hearing is to be conducted by appeals sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including a spousal defense appropriateness of the collection action and or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 sec_301_6330-1 proced admin regs following the hearing the appeals officer must determine among other things whether the proposed collection action should proceed in making the determination the appeals officer shall take into consideration whether the requirements of all applicable law and administrative procedure have been satisfied any relevant issues raised by the taxpayer during the sec_6330 hearing and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 this court has jurisdiction to review the appeals officer’s determination sec_6330 as is the case here where the taxpayer’s underlying liability was not properly at issue in the hearing we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 an appeals officer’s determination is not an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in law or fact 129_tc_107 the court_of_appeals for the ninth circuit the court to which this case is appealable absent stipulation of the parties to the contrary has held that the court’s review is confined to the record at the time the commissioner’s decision was rendered 568_f3d_710 9th cir aff’g in part as to this issue tcmemo_2006_166 petitioner argues that settlement officer lavenberg abused her discretion in denying his installment_agreement among the issues that may be raised at appeals and are reviewed for an abuse_of_discretion are offers of collection alternatives such as an installment_agreement sec_6330 see salahuddin v commissioner tcmemo_2012_141 petitioner asserts that respondent’s determination that petitioner’s lack of current compliance barred him from any alternative to the intended levy is wrong as a matter of law and results in an abuse_of_discretion internal_revenue_manual irm pt f date states that current returns for taxes must be filed and current deposits paid to qualify for an agreement but goes on to state in a subsequent provision that if it appears a taxpayer will have a balance due at the end of the current_year the accrued liability may be included in an agreement id pt petitioner states that the appeals_office had discretion to approve petitioner’s proposed installment_agreement this is true however that does not mean settlement officer lavenberg had to accept petitioner’s proposed installment_agreement settlement officer lavenberg did rely in part on petitioner’s failure to pay current taxes in rejecting his proposed installment_agreement however this reliance does not constitute an abuse_of_discretion see 123_tc_1 aff’d 412_f3d_819 7th cir additionally settlement officer lavenberg also analyzed and relied on petitioner’s submitted form 433-a which she determined did not reflect an ability of petitioner to pay the proposed installment payments of dollar_figure per month see irm pt date stating installment agreements must reflect taxpayers’ ability to pay on a monthly basis throughout the duration of agreements she also looked at the fact that petitioner owned investments totaling dollar_figure id pt states that taxpayers do not generally qualify for an installment_agreement if balance due accounts can be fully or partially satisfied by liquidating assets the court does not normally make an independent determination of what would be an acceptable alternative 125_tc_301 aff’d 469_f3d_27 1st cir if appeals or settlement officers follow all statutory and administrative guidelines and provide a reasoned balanced decision the court will not reweigh the equities 497_f3d_828 8th cir we do not conclude that settlement officer lavenberg abused her discretion in denying petitioner’s proposed installment_agreement considering that he had defaulted on prior installment agreements he had sufficient assets to pay the liabilities and his listed expenses on form 433-a exceeded his income petitioner also argues that a levy on petitioner’s wages and other earnings would render petitioner unable to pay his basic living_expenses and that settlement officer lavenberg abused her discretion by failing to take this into consideration petitioner argues settlement officer lavenberg should have considered sec_301_6343-1 proced admin regs which provides b conditions requiring release --the director must release the levy upon all or a part of the property or rights to property levied 3petitioner did not raise until trial the issue of whether he had defaulted on two installment agreements as opposed to one our review is confined to the record at the time the commissioner’s decision was rendered see 568_f3d_710 9th cir aff’g in part as to this issue tcmemo_2006_166 4in denying his proposed installment_agreement petitioner argues that settlement officer lavenberg did not analyze national and local standards or internal_revenue_manual pt dollar_figure date retirement or profit sharing plans irm pt date states national and local expense standards are guidelines irm pt dollar_figure provides that when determining the value of a pension_plan if the plan is a 401_k_plan and the taxpayer is close to retirement then equity is the cash_value less any expense for liquidating the account and early withdrawal penalty or consider the plan as income if the income from the plan is necessary to provide for necessary living_expenses in the cdp hearing neither petitioner nor mr saavedra raised the national and local expense standards or that petitioner’s retirement_plan should be discounted or considered future income upon if he or she determines that one of the following conditions exists-- economic hardship-- i general_rule --the levy is creating an economic hardship due to the financial condition of an individual taxpayer this condition applies if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the determination of a reasonable amount for basic living_expenses will be made by the director and will vary according to the unique circumstances of the individual taxpayer unique circumstances however do not include the maintenance of an affluent or luxurious standard of living on his form petitioner stated that a levy on his income and or bank accounts would cause a severe hardship the taxpayer does not have assets to liquidate for payment of the liabilities respondent’s brief asserts and the settlement officer’s notes support that petitioner did not again mention until he filed his petition that a levy would result in his being unable to pay necessary living_expenses in the fax sent to settlement officer lavenberg by mr saavedra in preparation for the date cdp hearing there is no mention of how a levy would cause petitioner to be unable to pay necessary living_expenses although the letter did state taxpayer has been in the process of getting a divorce for several years and has been required to make payments to his spouse during this time which has caused great disruption in the handling of his own finances taxpayer is requesting that the dissolution court order the sale of the family residence so that these and other obligations can be paid from the proceeds the wife who resides there is resisting such action respondent contends and we agree that petitioner’s statement that he was experiencing a disruption in his finances as a result of the divorce proceedings does not equate to his being unable to pay for basic necessities see 447_f3d_706 9th cir aff’g tcmemo_2004_13 the letter contains no other explanation as to how a levy on his investments house or income would prevent him from paying living_expenses in his reply brief petitioner argues that he did submit evidence that a levy would cause economic hardship the evidence alluded to is petitioner’s updated form 433-a which was attached to the fax as explained above the form 433-a showed petitioner had investments totaling over dollar_figure it showed monthly income of dollar_figure petitioner had stated he could get additional work earning an additional dollar_figure per month included in the expenses listed were the monthly payments of dollar_figure petitioner was voluntarily making to his spouse petitioner did not explain how levying against his investments or home would leave him unable to pay necessary living expenses petitioner acknowledges that his earnings coupled with the voluntary payments to his wife do not suggest economic hardship settlement officer lavenberg did not abuse her discretion she made sure all applicable law and administrative procedure had been satisfied she considered the issues petitioner raised during the cdp hearing and on the evidence before her she concluded that the proposed collection action was not more intrusive than necessary settlement officer lavenberg’s rejection of petitioner’s proposed installment_agreement and the determination to proceed with collection for his tax_year was not an abuse_of_discretion therefore the proposed collection action is sustained the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
